Citation Nr: 1806042	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  14-14 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a low back disability as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1970 to December 1973 and June 1975 to May 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  

The issue of service connection for a stomach disability as secondary to service-connected left knee disability has been raised by the record in the Veteran's statements on his April 2014 substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The Veteran's treatment records include a diagnosis of lumbar spine degenerative disc disease (DDD) confirmed by November 2010 X-rays.

2.  The Veteran is service-connected for left knee disability.

3.  While the VA medical opinions provided after December 2011 and November 2013 examinations are both negative, the Board notes that both examiners address only causation and neither considers whether the Veteran's low back disability might be aggravated (worsened beyond its natural progression) by his service-connected left knee disability; furthermore, though the former examiner presumably did this because a baseline level of severity for the back disability could not be determined, the latter makes no attempt to explain its omission of this critical consideration.

4.  An August 2011 VA record notes that the Veteran first mentioned a back problems in 2003 and that he was later shown to have DDD by X-ray; citing to medical literature and studies, the provider then indicated that patients with low back and knee pain often adopt compensatory movement strategies which is among the "many possible reasons why lumbar pain symptoms can be related to pain in the knees" with specific examples to support the opinion that the Veteran's knee and back symptoms were interrelated and mutually aggravating.

5.  A June 2012 letter from the Veteran's treating chiropractor explicitly opines that the Veteran's documented low back degeneration is related to his favoring of the left knee for many years following initial injury in service.

6.  In light of the above, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's documented low back disability is secondary to his service-connected left knee disability.


CONCLUSION OF LAW

Service connection for low back disability is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


ORDER

The appeal is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


